Citation Nr: 0208263	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  94-28 769	)	DATE
	)
)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for an eye condition, 
including refractive error.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for diarrhea 
(dysentery).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a rating higher than 10 percent for 
residuals of frozen feet.

6.  Entitlement to a compensable rating for a mucocele of the 
upper lip.

7.  Entitlement to a compensable rating for dermatitis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1977 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
veteran appealed to the Board for service connection for 
those conditions that were denied and for higher ratings 
for those conditions that were service connected.  The Board 
issued a decision in July 1996 denying his claims for service 
connection for a back disability, bilateral hearing loss, and 
bilateral hip disability.  The Board also denied his claim 
for a higher, i.e., compensable rating for a burn scar on his 
right upper arm.  But the Board remanded all of his other 
claims to the RO for further development and consideration; 
those remaining claims are for service connection for an 
eye condition-including refractive error, a bilateral knee 
disability, and diarrhea (dysentery), and for higher ratings 
for residuals of frozen feet, a mucocele of the upper lip, 
and dermatitis.  The RO since has continued to deny these 
claims and returned them to the Board for further appellate 
consideration.

The veteran also has an additional claim pending for service 
connection for hypertension (HTN).  However, this claim will 
be addressed in the REMAND portion of this decision following 
the ORDER.


FINDINGS OF FACT

1.  The veteran had a pre-existing bilateral refractive error 
in his vision due to myopic astigmatism when he entered the 
military, and this condition did not increase in severity at 
any time while he was on active duty.

2.  Although briefly treated for symptoms referable to his 
right knee while in service, they completely resolved prior 
to the veteran's discharge from the military, and there is no 
medical evidence of record indicating that he currently has a 
bilateral knee disorder of any sort.

3.  Although treated several times during service for 
complaints of diarrhea ("loose stools"), doctors in service 
never were able to determine the source of the veteran's 
complaints despite having him undergo several tests and a 
comprehensive inpatient evaluation; VA doctors who have 
examined him since service also have been unable to determine 
the source of his complaints, and the most recent VA examiner 
did not diagnose diarrhea but indicated, instead, there was 
no objective clinical evidence of either active inflammatory 
bowel disease or irritable bowel syndrome.

4.  Although discharged from the military for residuals of 
frostbite affecting his feet, there has been no medical 
indication that the veteran has experienced a recurrence of 
any of his symptoms of pain, swelling, numbness, tingling 
sensation, etc., since filing his claim for this condition in 
September 1991.

5.  Also since filing claim in September 1991, the veteran 
only has experienced-at most, slight dermatological symptoms 
associated with the mucocele on his upper lip and the 
dermatitis; VA doctors who have examined by on two occasions 
since service have described his dermatological symptoms as 
minor, mild, or very mild.


CONCLUSIONS OF LAW

1.  The veteran's bilateral refractive error due to myopic 
astigmatism is a developmental defect unrelated to his 
service in the military, and this condition was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2002).

2.  The veteran does not have a bilateral knee disorder that 
was incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).

3.  The veteran does not have diarrhea (dysentery) that was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

4.  The criteria have not been met for an initial rating 
higher than 10 percent for residuals of frostbite of the 
feet.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.104, Diagnostic Code 7122 (1997 & 2002).

5.  The criteria have not been met for an initial compensable 
rating for the mucocele of the upper lip.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2002).

6.  The criteria have not been met for an initial compensable 
rating for the dermatitis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the U.S. signed into law the VCAA.  This new law 
eliminated the requirement of submitting well-grounded 
claims.  This new law also redefined VA's obligations insofar 
as notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, in certain 
instances, obtaining a medical opinion by, if necessary, 
having him examined.  The VCAA since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002), and the implementing regulations are found at 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to the benefits provided by the VCAA.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this particular appeal, however, the requirements, 
protections and procedural safeguards of the VCAA have been 
met.  The RO duly apprised the veteran of the reasons and 
bases for denying his claims when initially notifying him of 
the September 1992 decision that he appealed.  But the RO 
also since has provided him a Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) further discussing 
the reasons and bases for its decision and citing the 
governing laws and regulations-including, when necessary, 
both the former and the new revised criteria for rating 
certain of his service-connected disabilities.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The RO also 
has had him undergo several VA medical examinations 
concerning his claims-including after the Board remanded his 
case to the RO in July 1996 for this very reason.  But aside 
from that, the RO even sent him a very detailed letter in 
April 2001 specifically discussing the legal implications of 
the VCAA as it affects his particular claim.  Therefore, 
considering all of these efforts-both by the Board and the 
RO, he will not be prejudiced by the Board going ahead and 
deciding his appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Claims for Service Connection

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306, 3.310(a).  
Arthritis, even if not shown during service, nonetheless will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.


a.  An Eye Condition, Including Refractive Error

Even when the veteran underwent his military service 
enlistment medical evaluation in March 1977, the examining 
physician indicated that the veteran's visual acuity without 
the benefit of glasses was less than normal as a result of a 
refractive error caused by myopic astigmatism.  He had 
uncorrected visual acuity of 20/100 in his right eye and 
20/70 in his left ear.  But his visual acuity in both eyes 
was fully correctable (with glasses) to completely normal, 
20/20.  A special ophthalmoscopic examination confirmed this, 
as it was negative, and the veteran also had ocular motility 
within acceptable limits.  Therefore, his refractive error 
caused by the myopic astigmatism was not considered 
disqualifying (NCD) for military service, and he began 
serving on active duty a few months later-in October 1977.  
The veteran underwent another eye examination that very same 
month, and he continued to have completely correctable visual 
acuity (with lenses) to 20/20 in each eye-despite his 
bilateral myopic astigmatism.

The results of eye examinations conducted on several later 
occasions during service were essentially the same, including 
in June 1983 when the veteran continued to have correctable 
visual acuity in each eye to 20/20.  Indeed, the examining 
physician described the veteran's ocular health as "fine," 
again, despite his myopic astigmatism.  The same was true 
when again seen a few years after that, in July 1986, April 
1987, and July 1987, even though he was experiencing some 
"mild" allergic conjunctivitis on the latter two occasions 
causing his eyes to itch and burn.  His doctor treated this 
with eye drops and a cold compress.  He underwent a clinical 
workup (W/U) for glaucoma in October 1987; he also complained 
of seasonal allergies (due to Hay Fever, etc.).  But he had 
no complaints concerning his vision when examined in November 
1989; he was seen only for a routine evaluation, and he 
continued to have fully correctable visual acuity in each eye 
to 20/20.  There was no binocular dysfunction and no apparent 
path.  There were more complaints of "acute" conjunctivitis 
in December 1989.  But just as previously, there was no 
associated worsening of his vision in either eye when 
subsequently examined by a medical and physical evaluation 
board (MEB and PEB) shortly before his discharge from the 
military for other unrelated reasons concerning his feet.  He 
still had correctable distant visual acuity to 20/25 in each 
eye, and even better correctable near vision to 20/20 
bilaterally.  Moreover, after an appointment in an optometry 
clinic in April 1991, the examiner indicated that no changes 
were necessary in the veteran's then current prescription for 
his lenses.

As indicated by the Board when remanding this case to the RO 
in July 1996, refractive error due to myopic astigmatism is a 
developmental defect and, therefore, not considered by VA to 
be a disability that is subject to being service connected.  
See 38 C.F.R. §§ 3.303(c), 4.9.  The only exception to this 
hard and fast rule is if there is medical evidence showing 
the refractive error actually increased in severity during 
service, i.e., was aggravated by superimposed disease or 
injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); cf. VAOPGCPREC 11-99 (Sept. 2, 
1999).

Here, though, there clearly is no such evidence in the 
service medical records (SMRs) alluded to above.  And even 
when initially examined by VA shortly after service-in 
February 1992, the veteran continued to have fully 
correctable visual acuity in each eye to 20/20.  Furthermore, 
a VA ophthalmologist who more recently examined him in 
October 1996 (pursuant to the Board's July 1996 
remand directive) confirmed there only had been "mild" 
change in his refractive error over the past 15 years, and 
that his correctable visual acuity still is "within normal 
limits" to 20/20, bilaterally.  And although a glaucoma 
suspect, the VA examiner indicated there was no ocular 
disability found and that the veteran had a stable history 
with no signs of progression.  Obviously then, there is no 
medical or legal basis for finding aggravation of the pre-
existing refractive error during service in this particular 
instance.  So the veteran's claim for service connection for 
an eye condition must be denied.


b.  A Bilateral Knee Disorder, including Arthritis

The veteran was seen by a doctor during service in December 
1977 for complaints of instability in his right knee; there 
was no mention, however, of any problems with his left knee.  
He said that he had injured his right knee during basic 
training when he stepped into in irrigation ditch (hole), 
causing a sharp pain and difficulty standing in the immediate 
aftermath of that incident.  He also said that he since 
had experienced some limitation of motion ("tightness") and 
swelling in this knee, prompting his visit to the doctor.  
After being examined, the diagnosis was tenderness and 
strained ligaments.  He received a an ace wrap bandage, 
some analgesic balm, and some aspirin (Tylenol).  He also was 
told not to engage in any physical training (PT) for the next 
48 hours and to return for a follow-up consultation in the 
orthopedic clinic if necessary.  There is no indication, 
however, that he subsequently needed or ever requested any 
follow-up treatment for his right knee for the remainder of 
the time that he was on active duty in the military, and as 
mentioned earlier his eventual discharge from the military 
was for other unrelated reasons concerning his feet.

Since the veteran did not undergo an orthopedic evaluation 
when initially examined by VA after service in February 
1992-or have any X-rays taken of his knees during that 
examination either, the Board remanded this claim to the RO 
in July 1996 to obtain a medical opinion indicating whether 
he currently has a bilateral knee disorder of any sort and, 
if so, what is the diagnosis.

The veteran underwent the requested VA medical examination in 
October 1996, and the examining VA physician reviewed all of 
the pertinent medical and other evidence in the claims file 
(c-file).  And after examining the veteran, the VA physician 
indicated that he saw no evidence of any intra-articular 
pathology of either knee.  He said the veteran's pain 
primarily was in the anterior portion of his knees and 
probably related to some quadriceps weakness secondary to 
disuse-but not related to any service-connected disability.

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  So inasmuch as there is no medical evidence of 
record confirming the veteran actually currently has a 
bilateral knee disorder of any sort, his claim for service 
connection must be denied.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .") Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

c.  Diarrhea (Dysentery)

The veteran's service medical records show that he complained 
several times of experiencing diarrhea ("loose stools") in 
his bowel movements-even as early as May 1984.  He also 
complained of this in July 1986 and March 1987, and even when 
later examined by a medical evaluation board (MEB) during 
1990 and when also seen on a special referral during that 
year by the internal medicine service.  But a complete 
clinical evaluation and work-up by an internal medicine 
consultant was normal, and it included a barium enema, flexed 
sigmoidoscopy, and eventually an inpatient admission to 
undergo a 72-hour test for measurement of fecal fat because 
of a single positive fecal fat finding.  So his doctors in 
service never were able to determine the source of his 
complaints of chronic diarrhea, and the medical board who 
examined him shortly before his discharge from the military 
(for the cold injury residuals affecting his feet) indicated 
the chronic diarrhea was of "unknown etiology."

A VA physician who examined the veteran in February 1992, 
only a few months after his discharge from the military, also 
was unable to determine the source of his complaints of 
diarrhea.  The examiner indicated that, although the veteran 
had a history of dysentery, the cause of it was 
"undetermined."  But that VA examiner also recommended 
certain additional tests be performed in order to determine 
the etiology of the veteran's diarrhea.  And when these 
additional tests were not done, the Board remanded this claim 
to the RO in July 1996 to obtain a supplemental medical 
opinion concerning this.  Once examined by another VA 
physician on remand, however, in October 1996, it was 
explained to the veteran that it was unusual that he had 
experienced watery stools constantly for so many years 
without any weight loss.  And although the examining VA 
physician did not dispute the veteran's claim that he had 
experienced some bothersome gastrointestinal (GI) symptoms 
continually for several years, the objective clinical studies 
simply did not disclose any evidence of inflammatory bowel 
disease or irritable bowel syndrome.  The examining VA 
physician therefore recommended that the veteran continue to 
use bulk formers (lots of vegetables) or Metamucil as needed.  
He also told the veteran to consult his primary care 
physician for a follow-up reassessment if his symptoms 
persisted.

So just as in the case of the claim for his knees, the 
absence of any medical evidence confirming the veteran 
actually currently has diarrhea or any underlying bowel 
disease or syndrome precludes the granting of service 
connection.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)); see, too, Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) ("In order for the veteran to be awarded a rating 
for [a] service-connected [condition], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease 
or injury.").

Although veteran's are entitled to the benefit of the doubt 
when there is an approximate even balance of evidence for and 
against the claim, this is not the situation here because 
there simply is no medical evidence confirming the veteran 
currently has diarrhea or any associated underlying bowel 
disease or syndrome.  The VA physician who examined him in 
February 1992 diagnosed diarrhea (dysentery) by history 
only-meaning that he could not actually confirm the veteran 
had it at that particular time or, equally importantly, the 
cause of it even if he did.  Consequently, he recommended the 
additional testing and evaluation, including a 
stool examination, to explore this matter further.  But as 
mentioned earlier, once examined on remand in October 1996 
for this specific purpose, the evaluating VA physician was 
unable to confirm that the veteran actually currently has 
diarrhea, much less that it is related to his service in the 
military.  That being the case, the preponderance of the 
evidence is against the claim, so the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.  Claims for Higher Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, the veteran 
timely appealed the ratings initially assigned for his 
disabilities-just after establishing his entitlement to 
service connection for them, VA must consider his claims in 
this context, which includes determining whether he is 
entitled to "staged" ratings to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

d.  Residuals of Frozen Feet

The criteria used to rate this disability were amended on 
January 12, 1998, during the pendency of this appeal.  Thus, 
VA must consider the veteran's claim under both the former 
and revised criteria and apply the version that is most 
favorable.  See Karnas, 1 Vet. App at 312-13; Dudnick, 10 
Vet. App. at 80.

To receive a higher rating of 30 percent for residuals of 
bilateral frozen feet under the old criteria, there must have 
been medical evidence of persistent moderate swelling, 
tenderness, redness, etc.  And a 50 percent rating under the 
old criteria required actual loss of toes or parts and 
persistent severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).

Conversely, to receive a higher rating of 20 percent under 
the new revised criteria, there must be medical evidence of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The maximum 30 percent rating under 
the revised criteria requires not only arthralgia or other 
pain, numbness, or cold sensitivity, but two or more of the 
remaining symptoms mentioned above for the lesser 20 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2002).

The veteran sustained cold weather injuries to his feet on 
several occasions during service-initially in 1978 while 
stationed in Korea in the winter, and later from 1982 to 1985 
while in Germany and from 1985 to 1988 at Ft. Campbell.  
And he again sustained cold weather injury in 1989.  His 
recurring symptoms of pain, swelling, numbness, and tingling 
in his feet due to his extreme sensitivity to cold weather 
were so much of a problem that they prevented him from 
performing his normal military occupational specialty (MOS) 
duties in the infantry, and for worldwide deployment, so he 
was switched to a different MOS in an attempt to compensate 
for this.  But even that failed, and he eventually went 
before a MEB and a PEB which recommended that he be 
discharged from the military with severance pay-primarily 
due to this condition.  The PEB also noted, however, that 
there had been no permanent skin, nerves or musculoskeletal 
injury.  And although the PEB determined the veteran was 20 
percent disabled due to the residuals of his frozen feet-
using VA's Rating Schedule, that is not binding on VA in this 
appeal, particularly since the more recent medical evidence 
shows that he has not experienced a recurrence of any 
symptoms since service once removed from the type of 
environment that precipitated an exacerbation of his 
symptoms.

The VA physician who initially examined the veteran's feet 
after service, in February 1992, indicated that, although he 
had a history of frostbite injury in service, there were no 
objective clinical findings at the time of the February 1992 
VA examination.  The same was true when the veteran more 
recently underwent another VA medical examination in October 
1996, as that evaluating VA physician also indicated that the 
veteran did not have any objective clinical evidence of 
either arterial or venous insufficiency.  In fact, another VA 
physician who also examined the veteran's feet in October 
1996, indicated that he, too, saw no frank evidence of 
permanent disability secondary to the cold injury sustained 
in service.  The lone positive clinical finding was some 
"minor" dry skin changes on his extremities, but he still 
had good pedal pulses and no evidence of peripheral edema.  
The examination also was otherwise within normal limits in 
all relevant respects.

The very minimal-if any at all, objective clinical findings 
during both of the VA medical examinations since service 
means there simply is no basis for assigning a higher rating.  
And since the veteran has not been more than 10 percent 
disabled since filing his claim in September 1991, there also 
is no basis for assigning a "staged" rating under 
Fenderson, either, because this represents his maximum level 
of disability since filing his claim after service.

e.  Mucocele of the Upper Lip and Chronic Dermatitis

These dermatological conditions are rated under the criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7806, analogous to 
eczema.  See, too, 38 C.F.R. § 4.20.  And according to Code 
7806, the minimum compensable rating of 10 percent requires 
medical evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating under this Code requires medical evidence of constant 
exudation or itching, extensive lesions, or marked 


disfigurement, and the maximum 50 percent rating under this 
code requires medical evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Again though, just as in the case of the frostbite residuals 
involving his feet, there is no medical evidence indicating 
the veteran has any significant current symptoms from the 
mucocele on his upper lip or from his chronic dermatitis.  
The VA physician who initially examined him after service, in 
February 1992, indicated that he only had a history of 
pruritus-with no objective dermatological abnormalities 
evident at the time of the February 1992 VA examination.  
There also was no objective clinical evidence of any relevant 
dermatological symptoms of significance when more recently 
examined by VA in October 1996.  Other than some "minor" 
dry skin changes, he did not have any evidence of either 
arterial or venous insufficiency, and only a "mild" degree 
of xerosis associated with the pruritus and only "very 
mild" seborrheic dermatitis.  Furthermore, while he also 
had a history of folliculitis of his face and scalp, this was 
not present during the October 1996 VA examination either.  
So the veteran quite simply does not have sufficient 
dermatological symptoms-either currently or at any time 
since filing his claim, to warrant even the minimum 
compensable rating of 10 percent under Code 7806.  The fact 
that he has "minor," "mild," or "very mild" symptoms is 
contemplated by his current noncompensable rating (of 0 
percent) under this code, because there are provisions at 
this most minimum level of rating for symptoms that are only 
"slight" or of very little significance.  And since he has 
not been compensably disabled at any time since filing his 
claim, there is no basis for assigning a "staged" rating 
under Fenderson either.  Moreover, since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

The claim for service connection for an eye condition, 
including refractive error, is denied.

The claim for service connection for a bilateral knee 
disorder is denied.

The claim for service connection for diarrhea (dysentery) is 
denied.

The claim for a rating higher than 10 percent for residuals 
of frozen feet is denied.

The claim for a compensable rating for the mucocele of the 
upper lip is denied.

The claim for a compensable rating for the dermatitis is 
denied.


REMAND

In January 1994, the RO denied the veteran's claim for 
service connection for hypertension (HTN) after a de novo 
review of the record.  The RO sent him a letter later in 
January 1994 notifying him of the decision and apprising him 
of his procedural and appellate rights in the event that he 
elected to appeal.  And he then submitted a timely Notice of 
Disagreement (NOD) in February 1994 to initiate an appeal of 
this claim to the Board.  See 38 C.F.R. §§  20.201, 20.300 
(2002).  But the RO did not thereafter issue him a Statement 
of the Case (SOC), as required by 38 C.F.R. §§ 19.26, 19.29 
and 19.30, and give him an opportunity to "perfect" his 
appeal to the Board by submitting a timely Substantive Appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305 and 20.306.  Instead, the RO erroneously treated his 
subsequent December 2000 statement as a petition to reopen 
this claim-requiring the submission of new and material 
evidence.  See 38 C.F.R. § 3.156 and Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  And the RO impermissibly concluded in 
January 2002 that no such evidence had been submitted.  In 
actuality, though, it was not yet necessary for the veteran 
to submit new and material evidence because the RO's January 
1994 decision had not become final and binding on him, and 
still has not unless and until he is provided an appropriate 
SOC and given an opportunity to perfect an appeal to the 
Board concerning this claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that where, as 
here, the veteran has submitted a timely NOD to initiate an 
appeal of a RO decision, and the RO has not provided him a 
SOC, then the appropriate remedy is to remand-as opposed to 
refer, the claim at issue to the RO to have this done and to 
give him an opportunity to perfect an appeal to the Board by 
submitting a timely Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement).

Accordingly, the claim for service connection for 
hypertension hereby is REMANDED to the RO for the following 
development and consideration:

1.  The RO must provide the veteran an 
appropriate SOC concerning his claim for 
service connection for hypertension (and 
not based on the need to submit new and 
material evidence-but rather, based on a 
de novo review of the claim since the 
January 1994 decision has not yet become 
final and binding on him).

2.  The veteran must be given an 
opportunity to perfect an appeal to the 
Board concerning his claim for 
hypertension by submitting a timely 
Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement).

3.  If, and only if, the veteran submits 
a timely Substantive Appeal concerning 
this particular issue should this claim 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



